738 N.W.2d 757 (2007)
Irving ALLISON, Plaintiff-Appellee,
v.
AEW CAPITAL MANAGEMENT, L.L.P., d/b/a Sutton Place Apartments, Defendant, and
Village Green Management Company and BFMSIT, II, Defendants-Appellants.
Docket No. 133771. COA No. 269021.
Supreme Court of Michigan.
September 26, 2007.
*758 On order of the Court, the application for leave to appeal the March 15, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the Court of Appeals violated MCR 7.215(J)(1) by not following the precedent of Teufel v. Watkins, 267 Mich.App. 425, 429 n. 1, 705 N.W.2d 164 (2005); (2) whether sidewalks and parking lots in leased residential areas are "common areas" under MCL 554.139(1)(a); and (3) whether natural accumulation of snow and ice is subject to the lessor's duty established in MCL 554.139(1)(a) and (b).
The Clerk of the Court is directed to place this case on the January 2008 session calendar for argument and submission. Appellants' brief and appendix must be filed no later than November 16, 2007, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than December 17, 2007.